
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 62
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Goodlatte (for
			 himself, Mr. Wolf,
			 Mr. Moran,
			 Mr. Wittman,
			 Mr. Scott of Virginia, and
			 Mr. Connolly of Virginia) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		CONCURRENT RESOLUTION
		To commemorate the 75th anniversary of the
		  dedication of Shenandoah National Park.
	
	
		Whereas this historical milestone for Shenandoah National
			 Park corresponds with the Civil War sesquicentennial, enriching the heritage of
			 both the Commonwealth of Virginia and our Nation;
		Whereas, in the early to mid-1920s, with the efforts of
			 the citizen-driven Shenandoah Valley, Inc., and the Shenandoah National Park
			 Association, the congressionally appointed Southern Appalachian National Park
			 Committee recommended that Congress authorize the establishment of a national
			 park in the Blue Ridge Mountains of Virginia for the purposes of uniting the
			 western national park experience to the populated eastern seaboard;
		Whereas, in 1935, the U.S. Secretary of the Interior,
			 Harold Ickes accepted the land deeds from the Commonwealth of Virginia and, on
			 July 3, 1936, President Franklin D. Roosevelt dedicated Shenandoah National
			 Park “to this and to succeeding generations for the recreation and re-creation
			 they would find”;
		Whereas the Appalachian Mountains extend through 200,000
			 acres of the Shenandoah National Park and borders eight Virginia counties of
			 Albemarle, Augusta, Greene, Madison, Page, Rappahannock, Rockingham, and
			 Warren;
		Whereas the Shenandoah National Park is home to a diverse
			 ecosystem of 103 rare and endangered species, 1,405 plant species, 51 mammal
			 species, 36 fish species, 26 reptile species, 23 amphibian species, and more
			 than 200 bird species;
		Whereas the proximity of the Shenandoah National Park to
			 heavily populated areas, including the Nation’s capital, promotes regional
			 travel and tourism in partnership with its gateway communities, providing
			 thousands of jobs and contributing millions of dollars to the economic vitality
			 of the region;
		Whereas the Shenandoah National Park, rich with
			 recreational opportunities, offers 520 miles of hiking trails, 200 miles of
			 which are designated horse trails and 101 miles of which are part of the
			 2,175-mile Appalachian National Historic Trail; over 90 fishable streams; four
			 campgrounds; seven picnic areas; three lodges; six backcountry cabins; and an
			 extensive, rugged backcountry open to wilderness camping to the millions of
			 people who annually visit the park;
		Whereas the park protects significant cultural resources
			 including a National Historic Landmark (Rapidan Camp, once a summer retreat for
			 President Herbert Hoover); a Historic District (all of Skyline Drive) listed on
			 the National Register of Historic Places; a structure (Massanutten Lodge)
			 individually listed on the National Register of Historic Places; 360 buildings
			 and structures included on the List of Classified Structures; 577 significant,
			 recorded archaeological sites, 11 of which are listed on the National Register
			 of Historic Places, and more than 100 historic cemeteries;
		Whereas Congress named ten battlefields in the Shenandoah
			 Valley for preservation in the Shenandoah Valley Battlefields National Historic
			 District and Commission Act of 1996 and the Shenandoah National Park, an
			 integral partner in this endeavor, provides visitors with outstanding views of
			 strategic locations vital to the Civil War legacy in their pristine, natural
			 landscapes;
		Whereas the Shenandoah National Park protects both
			 tangible and intangible resources, including the heritage of the American
			 people through the rigorous commitments of the Civilian Conservation Corps and
			 the advancement of Civil Rights as Shenandoah’s “separate but equal” facilities
			 became the first to desegregate in Virginia;
		Whereas, on October 20, 1975, Congress passed legislation
			 designating 79,579 acres within the Shenandoah National Park’s boundaries as
			 wilderness under the 1964 Wilderness Act and the 1975 Eastern Wilderness Act
			 which protects the wilderness character of the lands “for the permanent good of
			 the whole people;”; and
		Whereas this exemplary National Park unit deserves the
			 support of Congress to preserve the ecological and cultural integrity, maintain
			 the infrastructure, and protect the famously scenic views of the Shenandoah
			 Valley: Now, therefore, be it
		
	
		That Congress—
			(1)commemorates the 75th anniversary of the
			 dedication of Shenandoah National Park; and
			(2)acknowledges the
			 historic and enduring scenic, recreational, and economic value of this unique
			 national treasure.
			
